Citation Nr: 1605754	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  13-16 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for peptic ulcer disease with historical active peptic ulcer, healed with residuum of peptic duodenitis, currently rated as 10 percent disabling.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a diabetes mellitus.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1955 to April 1978.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for an increased rating for   his peptic ulcer disease.  A September 2015 declined to reopen claims for service connection for prostate cancer and diabetes.  

In February 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary for the ulcer claim.

The Veteran was last afforded an examination for his service-connected peptic ulcer disease in February 2013.  Subsequently, during his February 2016 hearing, the Veteran reported more severe symptoms of his ulcer than those that were reported at the 2013 examination.  Specifically, the Veteran reported experiencing constant nausea, chest pain, daily flares, and hoarseness.  Accordingly, the Board finds that remand for a new VA examination is warranted.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Additionally, it was unclear from the Veteran's testimony at the February 2016 hearing whether he receives any private care for his peptic ulcer disease.  As such, on remand the Veteran should be asked to identify any non-VA treatment providers for his ulcer.  38 U.S.C.A. § 5103A(c) (West 2014).

With respect to the request to reopen claims for service connection for prostate cancer and diabetes, the Board notes that the RO declined to reopen these claims in a September 2015 rating decision.  The Veteran submitted a notice of disagreement in November 2015, but a statement of the case (SOC) has not yet been issued.  Accordingly, the Board finds that a remand of these claims for issuance of an SOC is necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the SOC has been issued, the claims should be returned to the Board only if the Veteran perfects an appeal as to the issues in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to provide completed release forms with the names and addresses of medical care providers who have treated him for his ulcer since January 2010.  After securing the necessary release, the AOJ should request any relevant records identified.  If any requested records are not available, the Veteran should be notified of such.  

2. Associate updated VA treatment records dating since May 2015 with the claims file.

3. After the above has been completed to the extent possible, schedule the Veteran for a VA stomach and duodenal examination to assess the current severity       of his service-connected peptic ulcer disease with   peptic duodenitis.  The claims file should be reviewed  by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  All symptomatology associated  with the Veteran's peptic ulcer disease with residual duodenitis should be reported.  To the extent possible, the examiner should specify which symptoms identified on examination are attributable to the Veteran's service-connected peptic ulcer disease     with duodenitis, as opposed to those attributable to       a nonservice-connected gastrointestinal disability.

4. After undertaking the development above, the Veteran's claim should be readjudicated.  If the  benefit sought on appeal remains denied, the   appellant and his representative should be furnished    a supplemental statement of the case and be given an appropriate period to respond thereto before the case  is returned to the Board, if in order.

5. The AOJ should issue a statement of the case concerning the claims to reopen the claims for    service connection for prostate cancer and diabetes    so that the Veteran may have the opportunity to complete an appeal on those issues (if he so desires) by filing a timely substantive appeal.  These issues should only be returned to the Board if a timely substantive appeal is filed. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




